Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 1 of 34
FILED: NEW YORK COUNTY CLERK 04/03/2015 12:31 PM                               INDEX NO. 651089/2010
NYSCEF DOC. NO. Case
                1275   1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 2 of 34
                                                                       RECEIVED               1
                                                                                 NYSCEF: 04/03/2015
            1

            2     SUPREME COURT OF THE STATE OF NEW YORK
                  COUNTY OF NEW YORK: CIVIL TERM: PART: 12
            3     --------------------------------------------X
                  ARIE GENGER and ORLY GENGER, in her
            4     individual capacity and on behalf of
                  THE ORLY GENGER 1993 TRUST,
            5
                                                 Plaintiff(s),
            6                                                                    INDEX NO.
                                  -against-                                      651089/10
            7
                  SAGI GENGER, TPR INVESTMENT ASSOCIATES,
            8     INC., DALIA GENGER, THE SAGI GENGER 1993 TRUST,
                  ROCHELLE FANG, individually and as trustee
            9     of THE SAGI GENGER 1993 TRUST, GLENCLOVA
                  INVESTMENT COMPANY, TR INVESTORS, LLC.,
          10      NEW TR EQUITY I, LLC, NEW TR EQUITY II, LLC,
                  JULES TRUMP, EDDIE TRUMP and MARK HIRSCH,
          11
                                          Defendant(s).
          12      --------------------------------------------X
                  SAGI GENGER, individually and as assignee of
          13      THE SAGI GENGER 1993 TRUST, and TPR
                  INVESTMENT ASSOCIATES, INC.,
          14
                                               Cross-Claimants, Counterclaimants
          15                                   and Third-Party Claimants,

          16                       -against-

          17      ARIE GENGER, ORLY GENGER,
                  GLENCOVA INVESTMENT COMPANY,
          18      TR INVESTORS, LLC, NEW TR EQUITY I, LLC,
                  NEW TR EQUITY II, LLC., JULES TRUMP,
          19      EDDIE TRUMP, MARK HIRSCH,
                  TRANS-RESOURCES, INC., WILLIAM
          20      DOWD, and THE ORLY GENGER 1993 TRUST,

          21                          Cross-Claim, Counterclaim and/or
                                      Third-Party Defendants.
          22      ----------------------------------------------X
                                                   80 Centre Street
          23                                       New York, New York 10007
                                                   March 25, 2015
          24
                  B E F O R E:
          25
                  THE HONORABLE BARBARA JAFFE,
          26                                                   J U S T I C E

                                                         Eric Allen
                                                  Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 3 of 34   2
1

2       A P P E A R A N C E S:

3       MITCHELL, SILBERBERG & KNUPP, LLP
        Attorneys for Arie Genger
4       12 East 49th Street
        New York, New York 10017
5       BY: PAUL D. MONTCLARE, ESQ.

6

7       ZEICHNER ELLMAN & KRAUSE, LLP
        Attorneys for Plaintiff Orly Genger
8       1211 Avenue of The Americas
        New York, New York 10036
9       BY: YOAV M. GRIVER, ESQ.

10

11      JUDITH LISA BACHMAN, ESQ.
        Attorney for Defendant Dalia Genger
12      254 South Main Street
        New City, New York 10956
13

14
        MORGAN, LEWIS & BOCKIUS, LLP
15      Attorneys for Defendant TPR Investments
        101 Park Avenue
16      New York, New York 10178
        BY: JOHN DELLAPORTES
17

18

19

20

21

22

23

24

25

26

                                           Eric Allen
                                    Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 4 of 34        3
1

2                        THE COURT:     So, this is your motion,

3                Ms. Bachman.

4                        MS. BACHMAN:      It is, your Honor.

5                        Good morning.

6                        THE COURT:     Good morning.

7                        MS. BACHMAN:      So, this motion has been pending

8                for a long time, so I want to make sure that the Court

9                is aware of sort of the context in which our --

10                       THE COURT:     What happened in surrogates?

11               Nothing yet from --

12                       MS. BACHMAN:      It has not -- Dalia is still the

13               trustee.    The court has required further proceedings

14               with regard to making sure that the Sagi Trust is

15               included in the matter, so it remains at the status quo

16               that Dalia is still the trustee.

17                       THE COURT:     Do you know when -- is there any

18               clue as to when that case is going to be decided?

19                       MS. BACHMAN:      I do not know, your Honor.

20                       MR. GRIVER:     Your Honor, the only relevant

21               happening, I think, in the case, is that the surrogate

22               court appointed a guardian for the children who are the

23               remainder -- continuing remainderment for the Sagi

24               trust and he filed, I believe last week, position

25               papers saying that he agrees with our position that

26               Dalia should be removed as trustee and that she has

                                           Eric Allen
                                    Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 5 of 34             4
1

2                violated her obligations.

3                         THE COURT:    Okay, but that's not part of the

4                record before me right now.

5                         MR. GRIVER:    That is -- no.        The remainderment

6                for the -- excuse me.         The remainderment for the Orly

7                Trust.

8                         THE COURT:    Yes.     That I understand.

9                         MR. GRIVER:    We can certainly file it with the

10               Court.    We think it is a subsequent document that has

11               relevancy to these proceedings if your Honor thinks so.

12                        MS. BACHMAN:     And, obviously, that issue hasn't

13               been adjudicated and, as the Court noted, is not part

14               of the record.

15                        So, with that caveat in mind, I think it is

16               important to understand the context of what's happened

17               here.

18                        When we brought this motion, I think, back in

19               August of last year, we had not yet seen the settlement

20               agreement and the Federal Court had not yet opined on

21               the effect that they believed that the settlement

22               agreement had on what Orly gained from the Orly trust

23               shares.    So, as part of this motion, I have included

24               Judge Keenan's two decisions which opine and conclude

25               that the settlement agreement is a monetization of

26               Orly's -- the Orly Trust shares.             Essentially, she

                                           Eric Allen
                                    Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 6 of 34          5
1

2                traded the trust shares as part of the settlement and

3                acknowledged that the Trump Group is the owner --

4                        THE COURT:     Was it in Keenan's decision or was

5                it Forest's?

6                        MS. BACHMAN:      I apologize, thank you.       Yes,

7                Forest.    I could tell by your face that I had gone

8                astray, so I appreciate it.

9                        Judge Keenan's decision --

10                       THE COURT:     No, Judge Forest.

11                       MS. BACHMAN:      Sorry, Judge Forest's decision.

12               Delete Keenan from the record.

13                       So, based on that decision, it is now our

14               understanding with that decision that the settlement

15               agreement was basically the exchange:         The Orly Trust

16               interest in the shares for a whole bunch of money.

17                       The Trump Group had been consistent before this

18               Court in acknowledging that they viewed the settlement

19               as the settlement of the interest of the Orly Trust

20               shares and that it was an exchange of money for those

21               shares.    They effectuated that and acknowledged that by

22               encouraging and asking the Delaware chancery court to

23               dismiss and acknowledge that the shares now belonged to

24               the Trumps.

25                       Orly's attorneys have taken somewhat interesting

26               turns along the way.        Before this Court, when this

                                           Eric Allen
                                    Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 7 of 34                6
1

2                Court was hearing the issue of whether it should so

3                order the settlement, Mr. Griver, I believe, argued

4                that, no, we are not settling the trust claims and, in

5                fact, quote, "Dalia can pick up the cudgel."

6                        The Court said in it's decision, look, I can't

7                tell whether the trust shares -- whether the trust

8                claims are dismissed or not as part of the settlement

9                and until I get clarification, you accurately stated, I

10               believe, I cannot tell who the settlement proceeds

11               belonged to.    I can't tell whether they belong to the

12               trust or to Orly individually.               So, the Court invited

13               the parties to clarify who they viewed as the settling

14               parties and whether the trust had dismissed its claims

15               or not.

16                       None of the settling parties acceded to the

17               Court's invitation and with that ambiguity, we were

18               left to protect the interests of the trust.              We brought

19               this motion seeking first for Dalia to be substituted

20               in if claims remained since Orly has stepped back and

21               said that she is no longer prosecuting the case as a

22               derivative plaintiff.        And under well-settled New York

23               law, if a derivative plaintiff is no longer prosecuting

24               the action on behalf of the principal, then it is

25               appropriate for a party to be substituted who has an

26               actual interest in protecting that principal.              That

                                           Eric Allen
                                    Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 8 of 34         7
1

2                would be, obviously, the trustee of the trust.

3                         Likewise, as a second branch and perhaps now

4                more importantly, we simultaneously moved for the

5                settlement proceeds to be paid into court pending an

6                allocation and determination of who that money belongs

7                to and that's why we are before you today.

8                         We now have seen the settlement agreement and it

9                seems to confirm and be consistent with the Trump

10               Group's position that they intended to and did settle

11               all of the claims including, most importantly, the

12               trust claims and at the end of the day that's what they

13               bought and paid for:        The trust shares.   And if they

14               bought and paid for the trust shares, the money belongs

15               to the trust.

16                        Thank you.

17                        MR. ALLINGHAM:      Your Honor, I don't know who

18               should speak next, but I think it would be helpful I

19               should speak next to make clear submissions.

20                        MR. GRIVER:    No objection.

21                        MR. ALLINGHAM:      Tom Allingham for the Trump

22               Group.

23                        The settlement agreement settles claims.       It

24               doesn't buy shares.       The shares had already been

25               purchased as the Delaware court has found, pursuant to

26               an agreement that was entered into back in 2008 and the

                                           Eric Allen
                                    Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 9 of 34               8
1

2                closing on those shares was 2012 or '13, '11, whenever.

3                Those shares had been purchased a long time ago.                There

4                remained claims of the Orly trust against the Trump

5                Group and that's what was settled in the settlement

6                agreement.    We paid money for a release of claims that

7                Arie, Orly and the Orly Trust had against the Trump

8                Group and that's what we paid the money for, so that's

9                point number 1.

10                       Point number 2:        I think this is an unusual

11               situation, at least in my experience.              The moving party

12               now agrees with the position that we've taken since the

13               settlement agreement was entered into in June of 2013

14               that among the claims that we purchased a release of,

15               among the claims that we settled were the claims of the

16               Orly Trust and so the relief that is sought -- there

17               were two forms of relief sought in the motion, as

18               Ms. Bachman said.      One was, "I want to intervene to

19               pursue these claims."        That form of relief we oppose.

20               Because those claims have now, as conceded, I think, by

21               everybody -- everybody agrees that they were released,

22               there are no claims currently pending and, in fact,

23               there are no claims that could be pending into which

24               Dalia could intervene.         So, the motion --

25                       THE COURT:     There is nothing to --

26                       MR. ALLINGHAM:       Correct.        There is nothing

                                           Eric Allen
                                    Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 10 of 34          9
1

2                 there, nothing to intervene in, so the motion to

3                 intervene should be denied.

4                          THE COURT:    It's a motion to be substituted.

5                          MR. ALLINGHAM:      To be substituted.   I think of

6                 it as an intervention motion, but, yes, your Honor.

7                          And I don't think that if you look at the

8                 papers, anybody really disputes that.         In Dalia's

9                 brief, she says it has now been definitively revealed

10                that Orly settled the Orly Trust's claims against the

11                Trump Group.    In the Sagi submission, not a brief but

12                an affirmation from Mr. DellaPortas, it's the same

13                thing:    "Having finally seen the settlement agreement,

14                it is eminently clear that there is no cudgel for Dalia

15                to pick up.    The claims" -- and these are the claims of

16                the Orly Trust -- "were released, as Mr. Allingham had

17                correctly told the Court in his June 2013 letter."

18                         So, where does that leave us?       That leaves us

19                with the second form of relief, which is should any

20                form of relief be entered against the settlement

21                proceeds that have either -- that have either been paid

22                or may in the future be paid pursuant to the settlement

23                agreement.

24                         With respect to the 18 or so million dollars --

25                I think it's actually 17 and a quarter million dollars,

26                but the money that's already been paid in cash, we

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 11 of 34             10
1

2                 don't have it.    We have no claim to it.         We take no

3                 position on that money.         The Court may or may not have

4                 jurisdiction to enter relief against whoever has got

5                 that money, but we don't know who it is.            We know who

6                 we paid it to, but we don't know who has the money now.

7                         With respect to the remaining settlement

8                 proceeds that may be paid in the future, that is in the

9                 form of two notes; each in the principal amount of 7

10                and a half million dollars.

11                        There are a number of conditions that may affect

12                the maturity date of those notes.            They have a nominal

13                maturity date of June of 2016 and June of 2017, but

14                they could be accelerated or extended.

15                        Also, we have a contractual right to set off any

16                unpaid indemnification amounts under the settlement

17                agreement.    In the settlement agreement, we paid not

18                only for releases from Arie, Orly and the Orly Trust,

19                but we also paid -- so that's peace from those three

20                parties -- but we also paid for an indemnification from

21                Arie, Orly and the Orly Trust against any defense

22                costs, settlement payments or judgments in a broad

23                array of actions that could be brought by any Genger

24                family member.    So although we couldn't buy complete

25                peace, we tried to buy an insurance policy against the

26                peace that remained out there.

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 12 of 34             11
1

2                          So, we have a setoff right against -- we have a

3                 contractual obligation to pay on those notes.              When

4                 that will come due is determined by a lot of factors.

5                 When they come due, we have a contractual right of

6                 setoff against the $15 million face amount of those

7                 notes.

8                          And so, with respect to the future payments,

9                 what I would say is this:           No payment is due now, so I

10                think any relief on the future payment would be

11                premature.

12                         To the extent any relief were to be entered now

13                as to these future payments, it shouldn't be entered

14                against the Trump Group which has a contractual

15                obligation to pay the payee.            It should either be

16                entered in the nature of an in rem remedy against the

17                notes themselves, deliver them to you or whatever, or

18                it should be entered and directed at the payee that

19                we're contractually obligated to pay, rather than to

20                direct it to the Trump Group which would abrogate our

21                contractual obligation to pay under the note.

22                         So that's our position.

23                         THE COURT:    Thank you.

24                         MR. ALLINGHAM:      Thank you, your Honor?

25                         THE COURT:    Who is next?          You don't have to

26                stand, Mr. Griver.

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 13 of 34             12
1

2                         MR. GRIVER:     Thank you, your Honor.       I am

3                 sometimes better when I stand.

4                         A lot of times, this case has become somewhat

5                 surreal, but I think this motion takes the cake.            There

6                 is a museum in Cairo, Egypt called the October War

7                 Museum that is dedicated to the proposition that Egypt

8                 won the 1973 Yom Kippur war.            It looks like a museum.

9                 You go in, there are exhibits on the second floor, you

10                can watch a film on the third floor.           There is a

11                diorama -- it's really nice.            It is a moving diorama,

12                360 degrees, all dedicated to the idea that Egypt won

13                that war; right?      Only problem is it's not true.

14                        So, you go to someone who is at the museum, you

15                know, a guide and you say, well -- but Egypt lost the

16                war.   And he says, no, no, but look at that piece of

17                paper, look at that newspaper article where it says it

18                won.   Look at this piece of shrapnel.          Look at this

19                tank we captured from the Israelis; all of this proves

20                that we won; right?       And you can buy T-shirts and

21                everything and it looks real until you really look at

22                it and you realize that they are only talking about the

23                first day of the war and they completely ignore 99

24                percent of what happened; okay?

25                        Mr. Allingham gets up here and says, oh, well,

26                we settled with the Trump -- we settled with the Orly

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 14 of 34           13
1

2                 Trust; right?    Well, you know what?        You have to look

3                 at the language of the CSA because the Orly Trust is

4                 expressly excluded from the settling parties.

5                 Mr. Allingham tried to get the trust claims included

6                 and the Orly Trust included --

7                          THE COURT:    Which Orly entities settled?     There

8                 is three in all, I take it?

9                          MR. GRIVER:    No.     There is the AG Group settled

10                so the Brosers settled, Arie settled --

11                         THE COURT:    I don't consider them -- the Orly

12                people are Orly individually, Orly as beneficiary of

13                the trust and the Orly Trust; is that right?

14                         MR. GRIVER:    Orly settled and it says it right

15                there:    Orly Genger in her individual capacity and in

16                her capacity as beneficiary of the Orly Genger 1993

17                trust.

18                         THE COURT:    And as beneficiary.

19                         MR. GRIVER:    And as beneficiary.

20                         But the Orly Trust itself is expressly excluded

21                from the A.G. Group settling parties and is expressly

22                defined as a member of the nonsettling Sagi Group.

23                         THE COURT:    Is that your understanding,

24                Mr. Allingham?

25                         MR. GRIVER:    That is Page 3, by the way.

26                         MR. ALLINGHAM:      It is, your Honor.   That is the

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 15 of 34           14
1

2                 way the agreement reads.

3                         When Justice Feinman in --

4                         THE COURT:     That's the end of it.      So the Orly

5                 Trust is not settled.

6                         MR. GRIVER:     That is the language that he signed

7                 in exchange.

8                         MR. ALLINGHAM:       It's more complex than that.

9                         MR. GRIVER:     You know what else is in that?      Any

10                changes to that have to be in writing, agreed to by all

11                the parties, and we don't agree and there is no

12                writing.   He is talking about what he wanted and there

13                is also a -- where everything, all prior agreements, et

14                cetera, are merged.       There is a merger clause in there,

15                as well.

16                        THE COURT:     Oh, no, do I perceive another action

17                or motion?

18                        MR. GRIVER:     No, I don't believe so, your Honor,

19                because here's what also happened.           There was a second

20                amended stipulation of dismissal where we crossed out,

21                by hand, because it was mistakenly put in -- crossed

22                out by hand and your Honor was concerned about it and

23                that's why it became the second amended stipulation of

24                dismissal because that language was taken out.          And the

25                language that was taken out was any idea that the Orly

26                Trust settled the claims as part of that confidential

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 16 of 34       15
1

2                 settlement agreement, the Orly Trust was removed and,

3                 indeed, the Orly Trust remained -- the claims of the

4                 Orly Trust remained, specifically in that second

5                 amended stipulation of dismissal, which allowed the two

6                 injunctions -- the injunctions against the Trump Group

7                 and the injunctions against everybody else, including

8                 Dalia Genger -- to pursue her claims in Delaware --

9                         THE COURT:     So you agree with Ms. Bachman on

10                that; that the Orly Trust claims remain and --

11                        MR. GRIVER:     The Orly Trust claims remain --

12                        THE COURT:     So the only issue remains, of

13                course, whether Dalia should be substituted, which I

14                take it -- but you say the trust claims remained --

15                does everybody agree?

16                        MR. GRIVER:     No, it remained.       The second

17                amended stipulation of dismissal, which dismissed

18                Orly's claims as an individual and as a beneficiary is

19                what happened in this court.            As part of that

20                stipulation, the claims of the Orly Trust were not

21                settled -- were not dismissed and Ms. Bachman and Dalia

22                were permitted to reinvigorate a lawsuit in Delaware

23                that they had commenced claiming the right to the

24                shares and go moving against the Trump Group and TPR,

25                et cetera; right?

26                        We had gotten those stayed previously because

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 17 of 34               16
1

2                 our concern was that Dalia would not vigorously pursue

3                 those claims on behalf of the Orly Trust.

4                         Dalia went down to Delaware, immediately settled

5                 with TPR and with the Trump Group.             Now, if her claims

6                 had already been settled two months before, then what

7                 was she doing down in Delaware?              But she went down to

8                 Delaware.   She didn't come in at the time and say, hey,

9                 wait a second, wait a second, I want my moneys.             No.

10                She went down to Delaware, settled with everybody else,

11                TPR and the Trump Group, and it was that settlement

12                that caused the 1st Department to dismiss the claims

13                here because they said there is nothing left because of

14                the Delaware stipulation.

15                        So, Dalia has already taken care of it and

16                because of that there are no claims left.             The Court of

17                Appeals has so ruled, the 1st Department has so ruled

18                that the fact that we are here arguing about her

19                attempt to substitute herself in when she settled

20                already as a trustee -- she gets one chance to settle.

21                We gave you the Delaware stipulation.             That's what she

22                says.   She makes findings of fact that are -- that help

23                Sagi.   She makes statements that help Sagi and then

24                finally she settles all of her claims on behalf of the

25                trust claiming to properly represent the trust.

26                        Now, that's something that we are going to raise

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 18 of 34             17
1

2                 up in the surrogate's court.            That is another example

3                 of Dalia misusing her power as trustee, but that has no

4                 bearing on this.      There are no claims left because the

5                 Orly trust settled her claims in Delaware and Orly

6                 individually and as beneficiary settled the claims with

7                 the Trumps in the confidential settlement agreement.

8                         The money that they are trying to get now is

9                 above the $10 million that the Delaware settlement

10                caused to be given to TPR and that's the Keenan

11                decision.   The Keenan decision was, well, now that the

12                Delaware stipulation exists and the Orly Trust is

13                decided, that everything's okay with the Orly Trust,

14                well, then the sale of the shares back in 2008, the

15                proceeds go to TPR.       It's in our papers.

16                        THE COURT:     I am shaking my head nodding just to

17                the extent that I understand what you are saying.

18                        MR. GRIVER:     Right, okay.

19                        Very simply, Orly settled with the Trumps in

20                June.   The Orly Trust settled with the Trumps in

21                August, two months later.

22                        Now, we go to -- and the main point, your Honor

23                is there are no claims left and since there are no

24                claims left, her substitution motion just fails.           It's

25                that simple.

26                        Then we go to the second part of her claim,

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 19 of 34            18
1

2                 which is CPLR 2701.       She wants the proceeds of Orly's

3                 settlement with the Trumps to be paid into court and

4                 she just can't do that.         Most attorneys, I think, would

5                 simply read the language of the statute to determine

6                 that the language of the statute bars their ability to

7                 bring a motion and stop right there, but that's not

8                 what happened here.       What happened here is that they

9                 proceeded nonetheless.         And the motion to have the

10                proceeds paid in court doesn't work because under CPLR

11                2701, that CPLR provision, your Honor, is designed very

12                narrowly to take care and protect moneys that are the

13                subject of an action.        And there are three sub parts.

14                        First of all, it has to be the subject of an

15                action.     The moneys that are the settlement with the

16                A.G. Group but not the Orly Trust are not part of the

17                2010 case which, in any event, no longer exists.

18                        But you can go and look at each one of the

19                individual subparagraphs and see that it doesn't work.

20                        The fourth one is if a third party is a trustee

21                and is holding the money, like the comptroller of the

22                -- the State comptroller.           The State comptroller has,

23                let's say, death benefits.           The person has died.   It is

24                claimed both by the beneficiary of the will and by the

25                ex-wife who is named in the policy for the death

26                benefits.    They are fighting over that specific sum of

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 20 of 34             19
1

2                 money and the comptroller has to pay it to somebody so

3                 he pays it into court on a monthly basis until the

4                 court rules does widow A get it or widow B get it.

5                 That's clearly not the situation here.

6                         The second one is where there are special

7                 circumstances that make it desirable that payment be

8                 made to -- that payment be made into the court instead

9                 of two the parties.       Well, as Mr. Allingham correctly

10                noted, some of the money has already been paid, some of

11                the money will be paid and there are no special

12                circumstances here that should delay any of that.

13                There is no evidence that they have come in that said

14                that there is a special circumstance that requires the

15                court to protect the moneys.            There is not even a claim

16                against those moneys in a court of law.

17                        Third is the situation where ownership of the

18                property will depend on the outcome of the pending

19                action.   That also is inapplicable here.          There is no

20                pending action, number one.            And, number two, even if

21                there was, you can look at all the counterclaims, all

22                of the cross-claims, all of the original claims, none

23                of it has to do with the confidential settlement

24                agreement so it simply does not apply.

25                        And it can't serve as a legal basis for what

26                Dalia is attempting to do.           She made her own decision

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 21 of 34          20
1

2                 to settle and she settled it as she saw fit; in a way

3                 that was destructive to Orly and we'll take care of

4                 that later, but in a way that she decided to settle

5                 those claims.    There is a stipulation in Delaware and

6                 they ignore that.      They ignore the second amended

7                 stipulation of dismissal in this court and what

8                 happened -- the fact that they went ahead and then used

9                 that stipulation to say, oh, there are still claims for

10                Orly Trust.     Now they are claiming that the Orly Trust

11                claims didn't even exist at the time that they went

12                into Delaware and how is that possible?         And

13                Mr. Allingham chooses to ignore the actual language of

14                the confidential settlement agreement which he cannot

15                do because he negotiated that language, he chose to

16                have his client sign that language and for him to come

17                in and say well let me explain to you how the language

18                should be ignored is improper, entirely so.

19                        So, I am going to sit down and say nothing else.

20                Thank you.

21                        MR. MONTCLARE:       Thank you, your Honor.     Paul

22                Montclare for Arie Genger.

23                        I have just a few things to say.        I have to say

24                I agree with everything that Mr. Griver said.           It's not

25                to have him back in the courtroom.

26                        It seems to me that we can address this really

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 22 of 34               21
1

2                 pretty simply.    There is no action for her to

3                 substitute into.     I mean, how can you substitute into

4                 an action that's been completely dismissed, has been

5                 completely affirmed, there is now no leave-to-appeal

6                 motion pending to the Court of Appeals.              She is going

7                 to be substituted in for Orly who lost the case against

8                 the Trumps who are no longer in the case.               I mean, that

9                 should end the whole analysis.               I don't understand why

10                we need to go past that.

11                        The issue with respect to the confidential

12                settlement agreement, on behalf of Arie Genger, we were

13                a party to that agreement and they want to come in and

14                interfere with our property rights by just saying, oh,

15                we want it paid into court.            What action is there to

16                deprive us of our property rights being brought by --

17                        THE COURT:     Well, I think what Mr. Griver

18                mentioned in his list of subdivisions of 2701, the only

19                one that piqued any interest was special circumstances,

20                so what about that?

21                        MR. MONTCLARE:       But there are no -- there has to

22                be an existing action, your Honor.              There is no

23                existing action.

24                        THE COURT:     So that -- you still need an

25                existing action for there to be special circumstances.

26                        MR. MONTCLARE:       Yes.      Otherwise what do we just

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 23 of 34                 22
1

2                 have people walking in off the street and into court

3                 and asking for an application to pay it into court?

4                         THE COURT:     It happens all the time.

5                         MR. MONTCLARE:       They could have early on tried

6                 to get an attachment of that.                They could have done a

7                 lot of things but the procedural mechanism they have

8                 chosen is a little unusual.

9                         But it's not grounded in anything.              I think --

10                and also, it proceeds from a false assumption of what

11                their -- what they conceded in Delaware, which I am not

12                going to repeat; why we settled with Mr. Allingham's

13                clients in Delaware at a time when there are open

14                issues that made settlement possibility.                Much to my

15                great disappointment, that is no longer the case.               That

16                case is over against the Trumps.                It's over.

17                        And the reason she wants to substitute in is to

18                basically to sue the Trumps.            And that makes no sense

19                at all to me.

20                        THE COURT:     Okay, thank you.

21                        I think --

22                        MR. DELLAPORTAS:        Very briefly, your Honor.

23                        Three quick points:

24                        Number 1, Orly Genger brought claims in this

25                case on behalf of the Orly Genger 1993 Trust.

26                        Number 2, Orly Genger and her father got or are

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 24 of 34             23
1

2                 going to get $32.3 million in settlement of those

3                 claims and, number 3, those claims are no more and we

4                 join in Ms. Genger's -- Mrs. Dalia Genger's position

5                 that the money should be paid into court.

6                         Subject to that, we respectfully disagree with

7                 the comments of Mr. Montclare and Mr. Griver, except to

8                 the extent that Mr. Griver described the Cairo museum,

9                 which I have been to as well and I think it is an

10                accurate description of it.

11                        And with that, we rest on our papers.

12                        THE COURT:     Thank you.

13                        MS. BACHMAN:      May I add something, your Honor?

14                        THE COURT:     Sure.

15                        MS. BACHMAN:      With regard to, I think, the

16                Court's very pointed question to Mr. Griver and

17                Mr. Allingham, who were the settling parties?             And I

18                think the Court described, at least conceptually, three

19                possibilities:    Orly as beneficiary and Orly

20                individually --

21                        THE COURT:     Those were settled.

22                        MS. BACHMAN:      Apparently.        Apparently that's

23                what Mr. Griver is saying.

24                        THE COURT:     Signed, sealed, delivered.        You saw

25                the agreement.

26                        MS. BACHMAN:      I have now seen the agreement.

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 25 of 34            24
1

2                          The mystery party is what happened to the Orly

3                 Trust.

4                          THE COURT:    And that was in Delaware.        Kaputski

5                 (phonetic) in Delaware; no?

6                          MS. BACHMAN:     As I understand it, this case was

7                 a derivative case presently pending today.          That's what

8                 Orly described in her complaint, her claims to be.            She

9                 is bringing this action, quote, "on behalf of the Orly

10                Trust as beneficiary of the Orly Trust to protect her

11                interest thereunder."        Her claim, as I understand it --

12                and unfortunately you have had a longer tenure in this

13                than I have -- but as I understand, it were purely

14                derivative claims.      I understand that she said in the

15                caption Orly Genger individually and on behalf of the

16                Orly Trust but the real claims were with regard to what

17                was done with the Orly Trust shares.          For them to say

18                she settled as a beneficiary and somehow that's

19                different than the trust is a distinction without a

20                difference.    If you are a beneficiary, you are, I

21                believe, saying I have a derivative right to sue

22                because the trust is not protecting my interest as the

23                beneficiary.

24                         I don't understand how you can split that

25                difference and say, no, the beneficiary is something

26                different than the trust.           They have to be merged and

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 26 of 34       25
1

2                 that's what she did in her complaint.

3                         And the entire settlement agreement is replete

4                 with all of those references.

5                         It says, in defining who the A.G. Group is, that

6                 Orly Trust, in quote, "all her capacities."         It doesn't

7                 say in her individual capacity --

8                         THE COURT:     What about the second agreement?

9                 Are you focusing on the second?

10                        MS. BACHMAN:      I am looking at what I believe to

11                be the actual -- the CSA.

12                        THE COURT:     The one where there is a writing, "I

13                wrote in" or something.

14                        MS. BACHMAN:      Correct.

15                        THE COURT:     I'm on Page 1 of that.

16                        MS. BACHMAN:      I am actually looking at the

17                settlement agreement itself, what she actually did.        On

18                Page 1 of that settlement agreement, it says -- it

19                defines Orly as "Orly Genger in all capacities."

20                        So, while they may be playing convenient word

21                games here -- I hope they are not -- but the settlement

22                agreement itself belies what I believe Mr. Griver is

23                trying to convince this Court of; that somehow there is

24                this distinction, this magical distinction that he is

25                now conveniently drawing which they weren't drawing in

26                the settlement agreement itself.

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 27 of 34        26
1

2                          THE COURT:    Even assuming you are right, which I

3                 am not sure you are, but assuming you are right, so

4                 what?    If it was all settled, if two of the entities

5                 settled in one way or the other and then Dalia went

6                 down and settled with the Trump Group and TPR in

7                 Delaware, what's left and why is there something left?

8                 That's what I want to know.

9                          MS. BACHMAN:     At least as I understand the

10                context of the Delaware settlement, it was motivated --

11                and if you look at the confidential settlement

12                agreement, it calls for the settlement of that Delaware

13                case.    It says go settle that case.        Orly --

14                         THE COURT:    It doesn't say go settle it.     It

15                says something else; right?

16                         MR. MONTCLARE:      Cooperate.

17                         MR. GRIVER:    Cooperate.

18                         MS. BACHMAN:     It says Orly will cause.

19                         THE COURT:    Cause.

20                         MR. GRIVER:    No, Orly will take efforts to

21                cause.

22                         THE COURT:    Something like that.     It's a little

23                squishy.

24                         MS. BACHMAN:     A little squishy, but the concept

25                is clearly there.       If he wants to look at the words,

26                which I think he had a part in drafting, that was idea.

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 28 of 34               27
1

2                 The idea was we're buying peace, as Mr. Allingham said.

3                 We're doing the best we can.            We don't want to hear

4                 from you again.      Go away and make sure, as best you

5                 can, this all goes away.

6                         THE COURT:     So why is something left?          That's

7                 what I don't understand.

8                         MS. BACHMAN:      A, it's unclear if something is

9                 left or not.    But even if it's not, fine, they settled

10                those cases.    They settled those claims and they got

11                paid for it.    If she brought this case as a derivative

12                plaintiff and she got paid for her derivative claims,

13                it is black letter law that that money, those

14                settlement proceeds on behalf of the derivative

15                plaintiff go to the principal.               They don't belong to

16                the individual.

17                        THE COURT:     Aren't you too late?

18                        MS. BACHMAN:      How so?

19                        THE COURT:     It settled.

20                        MS. BACHMAN:      But the payment hasn't been made

21                yet.

22                        THE COURT:     I don't know.          It sounded like it

23                was.   And does it matter?          Does it matter that it

24                hasn't been paid?      Even if it hasn't been, the

25                agreement has been entered, it's -- is there a judgment

26                or something?

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 29 of 34              28
1

2                         MR. ALLINGHAM:       Your Honor entered a stipulation

3                 of dismissal and we have paid $17.25 million plus

4                 interest and we are obligated on two more notes.

5                         THE COURT:     As he said, it sounds like that ship

6                 has sailed.

7                         MS. BACHMAN:      There is $15 million that they owe

8                 to the settling parties.          If you want to call that

9                 spare change, I will take that change.           That's fine.

10                        Mr. Griver talked about the fact that these --

11                the cases that I cited talk about a future stream of

12                payment; right?      He is talking about widows and orphans

13                getting paid in the future.            That is, by definition,

14                what this is.    We are talking about a future stream of

15                payment for claims that were settled.           Yes, the claims

16                were settled.    Mr. Allingham said repeatedly that he

17                bought peace.    The Orly Trust settled its claims under

18                the settlement agreement.           Otherwise, if -- as I

19                understand the Court's concern, if they settled the

20                claims, took all the money and we were not a party to

21                it, then they shouldn't have been in power to settle in

22                the first place.     They can't have it both ways.          They

23                can't settle the claims and take the money and then say

24                it's too late.    Either they settled the derivative

25                claims and money belongs to the trust or they didn't

26                settle the claims and those claims are out there and we

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 30 of 34              29
1

2                 have the right to pursue them.

3                         THE COURT:     I'll read your papers because I am

4                 not quite sure I get it.

5                         MR. GRIVER:     Your Honor, just very quickly.

6                 Notice that she talks about the complaint.              She does

7                 not talk about what happened in the settlement and she

8                 misquotes the CSA.      The CSA is executed by the A.G.

9                 Group and the Trump Group.           That's on Page 1.

10                        Two defined groups:          The A.G. group is

11                specifically defined to be Orly Genger in her

12                individual capacity and in her capacity as beneficiary

13                of the Orly Genger 1993 trust.               The Orly Trust is

14                expressly excluded and on Page 3 is included with a

15                group called the Sagi Group which identifies the

16                nonsettling parties.        It's very simple.        There is an

17                entire agreement clause.          We have to amend it only by a

18                writing signed by all of the parties, so that language

19                is what controls; not the complaint but the language of

20                the settlement.

21                        The second amended stipulation of dismissal,

22                Ms. Bachman wasn't here jumping up and down and saying,

23                hey, I have to be part of this because it's settling

24                the Orly Trust shares.         Instead, the Orly Trust was

25                specifically careted out and, in fact, Dalia, on behalf

26                of the Orly Trust, supposedly as the trustee, then

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 31 of 34                30
1

2                 later went down to Delaware.            And she didn't say, hey,

3                 you know what?    Good news.         All of my claims in this

4                 case have been settled so see you later.                Bye.   She

5                 went to the court and she said there is an existing

6                 case, I have existing claims and here is the

7                 settlement.    And when Orly went down and tried to get

8                 involved in that settlement, then Dalia and her counsel

9                 said, no, didn't listen to what Orly had to say and

10                then settled it against Orly's desires.

11                        So for her to say, well, there is a provision

12                that says that Orly should attempt to get the Orly

13                Trust to settle, Orly wasn't involved in the

14                settlement.    She didn't cause the settlement in any

15                way, shape or form.

16                        Please look at our papers and -- because our

17                papers are the only ones, the only ones to talk about

18                what actually happened; okay?                The rest of it, what

19                Ms. Bachman is talking about, she is talking about the

20                first day of the Yom Kippur war.                She knows the next

21                two weeks.    They may win this case in Egypt.              They will

22                not win in case before this Court.

23                        MR. ALLINGHAM:       Your Honor, may I?

24                        THE COURT:     If it's something you haven't

25                said --

26                        MR. ALLINGHAM:       It's not something I have not

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 32 of 34             31
1

2                 said.

3                         What emerges from all of the arguments is that

4                 everyone agrees that no claims remain for Dalia to pick

5                 up, so the motion for substitution should be denied.

6                         I agree with Mr. Griver that the Orly Trust

7                 settled with the Trumps at some point.           He and I have a

8                 disagreement about at what point.            Actually, we don't

9                 even have a disagreement about at what point.           I

10                believe that the Orly Trust settled with the Trumps in

11                June in the settlement agreement.            I believe that the

12                Orly Trust settled with the Trumps in August in

13                Delaware --

14                        THE COURT:     How can they do it twice?

15                        MR. ALLINGHAM:       Your Honor, if you were in my

16                position and you had been involved in this litigation

17                as long as --

18                        THE COURT:     I understand.

19                        MR. ALLINGHAM:       I was looking for the

20                Delaware --

21                        THE COURT:     It's belts and suspenders.

22                        MR. ALLINGHAM:       -- the Delaware guarantee with

23                respect to title.      I was looking for whatever

24                protection I could get.

25                        THE COURT:     Okay.

26                        MR. ALLINGHAM:       Now, as to whether Orly could

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 33 of 34          32
1

2                 settle as a beneficiary of the Orly Trust or

3                 derivatively on behalf of the Orly Trust, Justice

4                 Feinman, on January 3rd, 2013, found that Orly had

5                 derivative standing to bring claims on behalf of the

6                 Orly Trust.     I argued that she didn't.      I lost.

7                 Justice Feinman found that she did and that ruling is

8                 law of the case.

9                         Orly had derivative standing to bring claims on

10                behalf of the Orly Trust, according to Justice Feinman.

11                In what capacity?      I can't think of any other -- there

12                may be someone, but I can't think of any other capacity

13                than as the beneficiary.          So I believed in June that

14                when we said she is settling individually and as

15                beneficiary of the Orly Trust, I got a release of the

16                claims that were made against me derivatively by the

17                Orly Trust.     But, as Mr. Griver says, in August we got

18                a release and dismissal from the Orly Trust in

19                Delaware.

20                        THE COURT:     Thank you.

21                        MR. ALLINGHAM:       What is clear, though, is that

22                we have a release and a dismissal of the Orly Trust

23                claims.     Everyone seems to agree to that and there are

24                no claims pending here to substitute it.

25                        THE COURT:     So it seems, but I will read your

26                papers and I will keep an open mind and I will issue a

                                            Eric Allen
                                     Official Court Reporter
     Case 1:19-cv-05641-VSB Document 45-20 Filed 03/30/20 Page 34 of 34         33
1

2                 decision.

3                         It's your motion, so you will upload this

4                 transcript in the E-Filing system.           I see I have a nice

5                 file here.    If I don't have hard copies of memos,

6                 affirmations, affidavits, I need them all due on or

7                 before April 8th.      Exhibits can remain E-Filed.

8                         Thank you.

9                         MR. ALLINGHAM:       Thank you, your Honor.

10                        MR. DELLAPORTAS:        Thank you, your Honor.

11                                            ***************

12      CERTIFIED THAT THE FOREGOING IS A TRUE AND ACCURATE TRANSCRIPT
        OF THE ORIGINAL STENOGRAPHIC MINUTES IN THIS CASE.
13

14
                                          -------------------------
15                                               ERIC ALLEN
                                            SENIOR COURT REPORTER
16

17

18

19

20

21

22

23

24

25

26

                                            Eric Allen
                                     Official Court Reporter
